                                            Case 5:21-mc-80171-VKD Document 18 Filed 08/23/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        KAIFI LLC,                                        Case No. 21-mc-80171-VKD
                                                           Movant,
                                   9
                                                                                              ORDER DENYING KAIFI’S MOTION
                                                  v.                                          TO COMPEL FURTHER
                                  10
                                                                                              COMPLIANCE WITH SUBPOENA TO
                                  11        APPLE INC.,                                       APPLE
                                                           Respondent.                        Re: Dkt. No. 11-4
                                  12
Northern District of California
 United States District Court




                                  13
                                                In this miscellaneous action, KAIFI LLC (“KAIFI”) moves for an order compelling Apple
                                  14
                                       Inc. (“Apple”) to produce certain documents pursuant to KAIFI’s document subpoena to Apple.
                                  15
                                       Dkt. No. 11-4. Specifically, KAIFI moves to compel the production of source code showing how
                                  16
                                       Apple-manufactured devices implement switching between WiFi and cellular networks, known as
                                  17
                                       “WiFi handoff,” and documents reflecting Apple’s compliance with standards or certification
                                  18
                                       requirements associated with this same functionality. Dkt. No. 11-4 at 2, 4, 7–9, 10. Having
                                  19
                                       considered the parties’ briefing and arguments at the hearing, the Court denies KAIFI’s motion to
                                  20
                                       compel.
                                  21
                                       I.       BACKGROUND
                                  22
                                                KAIFI’s document subpoena to Apple includes the following document requests:
                                  23
                                                         Request No. 1: All Documents and Things relating to any product
                                  24                     or technology requirements that T-Mobile requires or requests that
                                                         Apple provide on its devices relating to WiFi calling, WiFi handoff,
                                  25                     or offloading, etc. between cellular and WiFi networks.
                                  26                     Request No. 2: All Documents and Things relating to any standards
                                                         of certifications that T-Mobile requires Apple to support on its
                                  27                     mobile devices relating to WiFi calling, WiFi handoff, or offloading,
                                                         etc. between cellular and WiFi networks.
                                  28
                                             Case 5:21-mc-80171-VKD Document 18 Filed 08/23/21 Page 2 of 3




                                   1   Dkt. No. 11-9 at 5. KAIFI argues that the documents it now seeks are within the scope of these

                                   2   two requests. KAIFI argues that these documents are relevant to its patent infringement claims

                                   3   against T-Mobile in an action in the Eastern District of Texas. See Dkt. No. 11-4 at 1 (citing

                                   4   KAIFI LLC v. T-Mobile US, Inc., No. 20-cv-281 (JRG) (E.D. Tex.)).

                                   5            Apple objects that neither document request may be read to encompass the materials

                                   6   KAIFI now demands, as both refer to requirements of T-Mobile, not Apple. Dkt. No. 14.

                                   7   Nevertheless, Apple states that it is willing to provide a declaration addressing the two pieces of

                                   8   information KAIFI says it requires: (1) the threshold values Apple devices map to signal bar

                                   9   strengths of 1 bar and 4 bars, and (2) whether and how such values have changed over time. Dkt.

                                  10   No. 14 at 4, 9; Dkt. No. 14-1 (Decl. of Bethany Stevens) ¶¶ 7, 11. In these circumstances, Apple

                                  11   argues that it should not have to produce its source code. Dkt. No. 14 at 5–10. Apple further

                                  12   represented at the hearing that it has not identified any documents reflecting Apple’s compliance
Northern District of California
 United States District Court




                                  13   with standards or certification requirements associated with WiFi handoff functionality. Dkt. No.

                                  14   16.

                                  15   II.      LEGAL STANDARD
                                  16            The scope of discovery available by document subpoena under Rule 45 is the same as the

                                  17   scope of discovery available under Rule 34. See Fed. R. Civ. P. 45, advisory committee notes to

                                  18   1970 amendment (noting that “the scope of discovery through a subpoena is the same as that

                                  19   applicable to Rule 34 and the other discovery rules”). A party may obtain discovery of any non-

                                  20   privileged matter that is relevant to a party’s claim or defense in the action, so long as that

                                  21   discovery is also proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). However, Rule

                                  22   45 also requires “[a] party or attorney responsible for issuing and serving a subpoena [to] take

                                  23   reasonable steps to avoid imposing undue burden or expense on a person subject to the subpoena,”

                                  24   and instructs that “the court for the district where compliance is required must quash or modify a

                                  25   subpoena that … subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A). Additionally,

                                  26   Rule 26 provides that the court must limit discovery that is “unreasonably cumulative or

                                  27   duplicative, or can be obtained from some other source that is more convenient, less burdensome,

                                  28   or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i).
                                                                                          2
                                          Case 5:21-mc-80171-VKD Document 18 Filed 08/23/21 Page 3 of 3



                                       III.   DISCUSSION
                                   1
                                              As discussed at the hearing, the Court is skeptical that Requests Nos. 1 and 2 encompass
                                   2
                                       the documents and information KAIFI now moves to compel. However, even assuming they do,
                                   3
                                       the Court is not persuaded that KAIFI is entitled to the production of source code and documents
                                   4
                                       concerning Apple’s compliance with standards and certification requirements.
                                   5
                                              With respect to Request No. 1, Apple has shown that production of the source code
                                   6
                                       involved in switching between WiFi and cellular networks would impose a significant burden on
                                   7
                                       Apple and would place at some risk source code that Apple considers highly confidential. Apple
                                   8
                                       represents that it can provide the information KAIFI requires through alternative, less burdensome
                                   9
                                       means in the form of a declaration. See Dkt. No. 14 at 8-9. As KAIFI has not demonstrated that
                                  10
                                       the declaration Apple proposes will be insufficient for purposes of the underlying action, the Court
                                  11
                                       will not order Apple to produce source code if it instead provides the promised declaration.
                                  12
Northern District of California




                                              As for Request No. 2, KAIFI’s motion does not explain why the documents it seeks are
 United States District Court




                                  13
                                       relevant or proportional to the needs of the case. Moreover, given Apple’s willingness to provide
                                  14
                                       a declaration describing its implementation of the Wi-Fi handoff, as discussed above, it is not clear
                                  15
                                       why KAIFI additionally requires documents reflecting Apple’s compliance with standards or T-
                                  16
                                       Mobile’s certification requirements.
                                  17
                                              For these reasons, the Court denies KAIFI’s motion to compel.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: August 23, 2021
                                  20

                                  21

                                  22                                                                VIRGINIA K. DEMARCHI
                                                                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
